Citation Nr: 0336716	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
initial evaluation in excess of 10 percent for his PTSD.  
Thereafter, an April 1997 rating decision increased the 
evaluation for this disability to 30 percent, effective from 
September 1997.  The veteran has continued the appeal.

The Board further notes that since the veteran expressed 
disagreement with the original rating assigned for PTSD, the 
Board is required to consider entitlement to an evaluation in 
excess of 30 percent for PTSD from the original effective 
date of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent, but not higher, evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that the claim has already been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  The veteran has 
been furnished with appropriate Department of Veterans 
Affairs (VA) PTSD examination to ascertain the severity of 
the veteran's PTSD, and the record contains additional 
medical evidence that further enables the Board to properly 
assess the level of disability associated with the veteran's 
PTSD.  In addition, while the claims folder does not contain 
any records relating to a claim that resulted in the 
veteran's receipt of Social Security Administration (SSA) 
disability benefits, and does not reflect that the veteran 
was ever furnished with a letter advising him of the evidence 
necessary to substantiate his claim and the relative 
obligations of the veteran and VA in developing that evidence 
(Quartuccio v. Principi, 16 Vet. App. 183 (2003)), based on 
the recent statement from the veteran's representative that 
the evidence warrants a 50 percent rating for PTSD and the 
Board's decision to grant that rating, the Board finds that 
there is reason to believe that the Board has now satisfied 
the claim on appeal, and that any failure to notify and/or 
assist the veteran in this matter cannot be considered 
prejudicial to the veteran.  Moreover, following the most 
recent PTSD examination in April 2002, the August 2002 
statement of the case did not reflect any additional intent 
on the part of the regional office (RO) to provide the 
veteran with another examination, and thus, the veteran was 
aware that it was his responsibility to now come forward with 
additional evidence documenting the severity of his 
disability.  Accordingly, the Board concludes that no further 
notice and/or development is required in this matter under 
the VCAA.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD in 
June 2001, evaluated as 10 percent disabling effective from 
September 1997, based in part on September 1999 VA 
examination.  

September 1999 VA examination revealed that the veteran 
reported an irritable mood and some homicidal ideation.  
Sleep was noted to be okay with medication, although he 
indicated having one or two bad dreams each week about 
Vietnam.  He would also experience intrusive thoughts of 
Vietnam with certain experiences and although drinking had 
been a problem in the past, he denied the use of alcohol 
since May of 1998.  Objectively, the veteran's mood was found 
to be very labile and to exhibit a great deal of 
irritability.  The veteran also cried at one point when 
discussing Vietnam, short term memory and concentration were 
somewhat impaired, and some depression was noted.  The 
examiner commented that the veteran qualified for the PTSD 
diagnosis, noting that he currently had recurrent and 
distressing recollection of events from Vietnam, avoided 
activities and places that reminded him of these events, had 
some restricted range of affect, and had problems with sleep, 
anger, and concentration.  The examiner also mentioned that 
at least half of his current difficulties were due to a 
personality disorder and past history of alcohol and drug 
abuse.  

The Axis I diagnosis was PTSD and alcohol dependency and 
poly-drug abuse in remission.  The examiner also assigned a 
global assessment of functioning (GAF) scale score of 50 
indicating serious impairment, but further noting that it was 
likely that without the personality disorder and history of 
drug abuse, the veteran would be functioning at a GAF of 
about 70 strictly based on the PTSD.

VA outpatient records for the period of September 1999 to 
December 2001 reflect that in September 1999, the veteran was 
noted to be a carpenter and to be very impatient and 
agitated.  In November 1999, the veteran reported a few 
periods of insomnia and that his thoughts were currently 
consumed by Vietnam memories.  In January 2000, it was noted 
that the veteran was hearing strange noises and the Axis I 
diagnosis was PTSD.  It was also noted that the veteran 
wanted to be left alone and he was assigned a GAF of 41.  In 
July 2000, the veteran continued to have some episodes of 
insomnia and in September 2000, the assessment was prolonged 
PTSD, neurotic depression, alcohol abuse in remission, and 
personality disorder, not otherwise specified.  In January 
2001, the veteran indicated that at times he was sleeping 
erratically.  In March 2001, the veteran had been involved in 
multiple construction projects and had been losing weight due 
to lack of rest.  In December 2001, the veteran continued to 
complain of poor sleep and did not want to participate in the 
PTSD program based on his belief that veterans in the program 
lied about being in Vietnam.

VA PTSD examination in April 2002 revealed that the veteran 
again expressed a desire to be left alone.  He further 
indicated that he suffered from flashbacks, had difficulty 
sleeping, and had problems with anger.  The examiner also 
noted that some signs of depression were also evident that 
were secondary to the veteran's PTSD.  The veteran stated 
that he had stopped drinking alcohol approximately 5 years 
earlier and that with the exception of marijuana, he had not 
used drugs for 20 years.  He denied any suicidal ideation but 
did admit to having homicidal thoughts.  Mental status 
examination revealed that the veteran was anxious and tense, 
and that his attitude was oppositional.  His mood was 
agitated and angry, but there was also an underlying 
depression that could be detected in between the angry 
tirades.  His affect was labile.  Thought content was often 
illogical and concrete, but memory and concentration were 
considered intact.  He was also noted to have poor judgment 
and insight.  The assessment was PTSD, chronic, with 
secondary depressive features.  There was also a diagnosis of 
alcohol dependency and poly drug abuse in remission and an 
Axis I diagnosis of personality disorder.  The examiner 
commented that his social and occupational adaptability were 
seriously impaired, but that this could not be entirely 
blamed on his PTSD.  The examiner assigned a GAF of 50, 
representing both mental and physical problems.  It was 
indicated that if the physical and personality problems were 
removed, the GAF for PTSD would be between 60 and 65.

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for PTSD was filed after 
that date, the evaluation of the veteran's PTSD will be based 
on consideration of only the "new" criteria.

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and concentration (the April 2002 
examiner noted some illogical thinking but found memory and 
concentration to be intact), the record also reflects 
continual sleep impairment, isolative behavior, continuing 
intrusive thoughts and dreams, problems with anger and 
depression, and episodes of extreme irritability.  In 
addition, although examining VA psychologists have determined 
that the veteran's PTSD on its own would warrant a GAF of 
approximately 70 in September 1999, and between 60 and 65 as 
of April 2002, in January 2000, a VA clinical physician 
provided a single Axis I diagnosis of PTSD and assigned a GAF 
of 41.  

Therefore, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 50 percent, 
giving the veteran the benefit of the doubt regarding the 
existence of some impairment of affect, mood, thinking and 
judgment, the Board finds that the veteran's additional 
symptoms of continual sleep impairment, isolative behavior, 
continuing intrusive thoughts and dreams, problems with anger 
and depression, and episodes of extreme irritability are 
sufficiently representative of the remaining criteria to 
warrant a 50 percent evaluation under the "new" criteria.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As the recent 
statements from the veteran's representative indicates that a 
50 percent rating would satisfy the veteran's appeal in this 
matter, further discussion as to entitlement to an even 
higher rating is not necessary.

Clearly, however, the evidence does not constitute 
deficiencies in most areas or total social and industrial 
impairment for a higher rating under the applicable criteria.  
Although the veteran has expressed a desire to isolate, the 
veteran has demonstrated few, if any, of the remaining 
criteria necessary for a 70 percent evaluation.  

In addition, the veteran has apparently maintained at least 
some level of social and/or occupational interaction as 
evidenced by his participation in multiple construction 
projects in 2001.  

For a 100 percent rating, the "new" criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.





ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



